          Case 1:18-cv-03248-SDA Document 45 Filed 02/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Baten,
                                                                          02/06/2019
                                  Plaintiff,
                                                            1:18-cv-03248 (SDA)
                    -against-
                                                            ORDER
 ABC Corp. et al,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On January 22, 2019, the

parties reached a settlement in principle during a settlement conference before me. On February

5, 2019, the parties submitted the proposed settlement agreement and related papers. (ECF No.

44.) Having reviewed the proposed settlement, the Court finds that it is fair and reasonable. See

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice only as to Defendants St. Mina NSYJ

Inc. d/b/a La Trattoria and Sarwat Said, and is dismissed without prejudice as to the other

Defendants. Further, this action is dismissed without costs except as may be stated in the

settlement agreement. The Court will retain jurisdiction to enforce the settlement agreement.

The Clerk is requested to close the case.

SO ORDERED.

DATED:         New York, New York
               February 6, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
